                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11                                           UNITED STATES DISTRICT COURT
                                  12                                       NORTHERN DISTRICT OF CALIFORNIA
Northern District of California
 United States District Court




                                  13

                                  14      JAMES C. McCURDY,                                   Case No.18-cv-06232-BLF (PR)

                                  15
                                                               Plaintiff,                     ORDER GRANTING MOTION FOR
                                                                                              SECOND EXTENSION OF TIME
                                  16
                                                      v.                                      TO FILE OPPOSITION
                                  17      L. THOMAS.

                                  18
                                                               Defendant.                     (Docket No. 22)

                                  19

                                  20             Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to
                                  21   42 U.S.C. § 1983 against a medical official at Pelican Bay State Prison (“PBSP”).
                                  22   On March 28, 2019, the Court issued an order of service directing Defendant to file a
                                  23   dispositive motion. (Docket No. 8.) On July 30, 2019, Defendant filed a motion for
                                  24   summary judgment. (Docket No. 15.) On August 23, 2019, the Court issued an order
                                  25   granting Plaintiff’s motion for first extension of time to file opposition no later than
                                  26   September 26, 2019. (Docket No. 18.)
                                  27   ///
                                  28
                                       Order Granting Ext. of Time to File Opposition
                                       PRO-SE\BLF\CR.18\06232.McCURDY_eot.2nd-opp
                                   1          On September 23, 2019, Plaintiff filed a motion for a second extension of time for
                                   2   at least 30 days from the current deadline to file an opposition. (Docket No. 22).
                                   3   Good cause appearing Plaintiff’s motion is GRANTED. Plaintiff shall file an opposition
                                   4   to Defendant’s motion for summary judgment no later than October 23, 2019.
                                   5          This order terminates Docket No. 22.
                                   6

                                   7          IT IS SO ORDERED.
                                   8   Dated: October 1, 2019
                                   9

                                  10
                                                                                               BETH LABSON FREEMAN
                                  11                                                           United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
